 



Exhibit 10.22

 

[tlogo.jpg]

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.● Fax (757) 259-7293

 

________________, _______

 

[Name]

[Street]

[City, State]

 

RE:     Employee Stock Option Award Agreement

 

Dear [Name]:

 

Lumber Liquidators Holdings, Inc. (the “Company”) has designated you to be a
recipient of a non-statutory stock option to purchase shares of the common stock
of the Company, par value $.001 per share (“Stock”), subject to the
employment-based vesting restrictions and other terms set forth in this Award
Agreement and in the Lumber Liquidators Holdings, Inc. 2011 Equity Compensation
Plan (the “Plan”).

 

The grant of this stock option is made pursuant to the Plan. The Plan is
administered by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”). The terms of the Plan are incorporated into
this Award Agreement and in the case of any conflict between the Plan and this
Award Agreement, the terms of the Plan shall control. A copy of the Plan will be
provided to you upon request.

 

1.            Grant. In consideration of your agreements contained in this Award
Agreement, the Company hereby grants to you a non-statutory option (“NSO”) to
purchase from the Company ______ shares of common stock of the Company (the
“Company Stock”) at $____ per share. The exercise price of the NSO is equal to
the closing price of the Company Stock on the New York Stock Exchange on
[_____________] (the “Grant Date”).

 

2.            Vesting. The grant of the NSO is subject to the following terms
and conditions:

 

(a)          The shares covered by the NSO shall vest, and shall be exercisable,
upon your continued employment with the Company (or any Related Company) through
the following Vesting Dates:

 

    Number of Shares That May Be Exercised Vesting Date    (Vested Portion of
NSO)                  

 

 
 

 

(b)          If, as part of a Change in Control of the Company (as defined in
the Plan) or during the two (2) year period following a Change in Control of the
Company, your employment with the Company (or any Related Company) is terminated
by you for Good Reason or is terminated by the Company (or any Related Company)
and such termination is not a Termination for Cause, the shares covered by the
NSO shall become 100% vested to the extent not already exercisable. “Good
Reason” and “Termination for Cause” are defined in Section 16 of this Award
Agreement.

 

(c)          If you die or become Disabled (as determined by the Committee)
while you are employed by the Company (or any Related Company) and your
employment with the Company (or any Related Company) is terminated as a result
of such death or Disability and you are not otherwise 100% vested in the shares
covered by the NSO, the total number of shares of Company Stock covered by the
NSO that shall be vested (including any shares in which you are already vested
under this Award Agreement) shall equal the total number of shares listed above
in Section 1 multiplied by a fraction (not to exceed 1), the numerator of which
is the number of full months elapsed from the Grant Date until the date of your
death or Disability, and the denominator of which is the number of months
between the Grant Date and the final vesting date listed in the table in Section
2(a).

 

(d)          Notwithstanding the foregoing, you must be employed by the Company
(or any Related Company) on the relevant date for any shares to vest. If your
employment with the Company (or any Related Company) terminates for any reason,
any rights you may have under the NSO and this Award Agreement with regard to
unvested shares shall be null and void.

 

3.            Exercise.

 

(a)          Except as otherwise stated in this Award Agreement and in the Plan,
the NSO may be exercised, in whole or in part, from the Vesting Date described
above until the earliest of (i) ten years and one day following the Grant Date,
or (ii) the end of the applicable period set forth in subsection (b) below. Any
portion of the NSO that is not exercised prior to its expiration shall be
forfeited.

 

(b)          Except as otherwise stated in this section, the NSO may be
exercised only while you are employed by the Company (or any Related Company).
The exercisability of the NSO after you have ceased to be employed by the
Company (or any Related Company) is subject to the following terms and
conditions:

 

 2 

 

 

(i)          If your employment by the Company (or any Related Company) is
terminated by you or the Company (or any Related Company) for any reason other
than your death or Disability, you may exercise any or all of the NSO that is
then fully vested and exercisable within three months after your employment by
the Company (or any Related Company) terminates.

 

(ii)         If you become Disabled while employed by the Company (or any
Related Company), you may exercise any or all of the NSO that is then fully
vested and exercisable within one year after your employment by the Company (or
any Related Company) terminates on account of Disability. The Committee shall,
in its discretion, determine whether you are Disabled.

 

(iii)        If you die while you are employed by the Company (or any Related
Company), the person to whom your rights under the NSO shall have passed by will
or by the laws of distribution may exercise any or all of the NSO that is then
fully vested and exercisable within one year after your death.

 

4.            Payment Under NSO. You may exercise the NSO in whole or in part,
but only with respect to whole shares of Company Stock. You may make payment of
the NSO price in cash, in shares of Company Stock that you already own, or in
any combination thereof. If you deliver shares of Company Stock to make any such
payment, the shares shall be valued at the Fair Market Value (as defined in the
Plan) thereof on the date you exercise the NSO.

 

5.            Transferability of NSO. The NSO is not transferable by you (other
than by will or by the laws of descent and distribution) and, except as
otherwise stated in this Award Agreement, may be exercised during your lifetime
only by you.

 

6.            Fractional Shares. A fractional share of Company Stock will not be
issued and any fractional shares may be disregarded by the Company.

 

7.            Adjustments. If the number of outstanding shares of Company Stock
is increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company's capitalization without
the receipt of consideration by the Company, the number and kind of shares with
respect to which you have an unexercised NSO and the exercise price shall be
proportionately adjusted by the Committee, whose determination shall be binding.

 

8.            Exercise. To exercise the NSO, you must deliver to the Corporate
Secretary of the Company written notice stating the number of shares you have
elected to purchase and arrange for payment to the Company as described in
Section 4 above. Notwithstanding the provisions of Section 9, such notice may be
sent to the Corporate Secretary via e-mail.

 

 3 

 

 

9.            Notice. Any notice to be given to the Company under the terms of
this Award Agreement shall be addressed to the Corporate Secretary at Lumber
Liquidators Holdings, Inc., 3000 John Deere Road, Toano, Virginia 23168. Any
notice to be given to you shall be addressed to you at the address set forth
above or your last known address at the time notice is sent. Notices shall be
deemed to have been duly given if mailed first class, postage prepaid, addressed
as above.

 

10.          Forfeiture and Repayment Provision. If the Committee determines, in
its sole discretion, that you have, at any time, willfully engaged in conduct
that is harmful to the Company (or any Related Company), the Committee may
declare that all or a portion of the NSO is immediately forfeited. If the
Committee determines, in its sole discretion, that you have willfully engaged in
conduct that is harmful to the Company (or any Related Company), you shall repay
to the Company all or any shares of Company Stock acquired through the exercise
of the NSO or all or any of the amount realized as a result of the sale of
Company Stock acquired through the exercise of the NSO, to the extent required
by the Committee. Repayment or forfeiture required under this Section shall be
enforced by the Board or its delegate, in the manner the Board or its delegate
determines to be appropriate. Your acceptance of the NSO reflected in this Award
Agreement constitutes acceptance of the forfeiture and repayment provisions of
this Section.

 

11.         Applicable Withholding Taxes. By your acceptance of this Award
Agreement, you agree to pay to the Company the amount that must be withheld
under federal, state and local income and employment tax laws or to make
arrangements satisfactory to the Company for the payment of such taxes.

 

12.         Applicable Securities Laws. You may be required to execute a
customary written indication of your investment intent and such other agreements
the Company deems necessary or appropriate to comply with applicable securities
laws. The Company may delay delivery of the shares purchased pursuant to the
exercise of the NSO until you have executed such indication or agreements.

 

13.         Acceptance of NSO. This Award Agreement deals only with the NSO you
have been granted and not its exercise. Your acceptance of the NSO, which shall
be deemed to take place when you sign this Award Agreement, places no obligation
or commitment on you to exercise the NSO. By signing this Award Agreement, you
indicate your acceptance of the NSO and your agreement to the terms and
conditions set forth in this Award Agreement, which, together with the terms of
the Plan, shall become the Company’s Stock Option Agreement with you. You also
hereby acknowledge that a copy of the Plan has been made available and agree to
all of the terms and conditions of the Plan, as it may be amended from time to
time. Unless the Company otherwise agrees in writing, the NSO reflected in this
Award Agreement will not be exercisable as a Stock Option Agreement if you do
not accept this Award Agreement within thirty days of the Grant Date.

 

 4 

 

 

14.         Clawback. If, as a result of material non-compliance with any
financial information required to be reported under securities laws, the Company
is required to prepare a restatement of its financial statements, then you will,
with the approval of the Committee, forfeit or repay the proceeds of all or a
portion of the NSO under this Agreement if it was awarded within the three
fiscal year-period preceding the date of such restatement. The forfeited or
repayment amount shall equal the difference between the NSO reflected in this
Agreement and the amount, if any, that would have been granted based on the
restated financial statements. The Committee shall determine and approve the
amount of such forfeited or repayment amount. Repayment required under this
Section shall be enforced by the Board or its delegate, in the manner the Board
or its delegate determines to be appropriate. Further, this NSO is subject to
such deductions and clawback as may be required by any applicable law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). Your acceptance of the NSO reflected in this
Award Agreement constitutes acceptance of the repayment provisions described in
this Section.

 

This Section 14 is intended to comply with Section 954 of Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all regulations and rulemaking
thereunder and should be interpreted accordingly.

 

15.         Binding Effect. This Award Agreement shall be binding upon and inure
to the benefit of your legatees, distributees, and personal representatives and
the successors of the Company (or any Related Company. Any references herein to
the Company (or any Related Company) shall include any successor company to
either.

 

16.         Definitions.         For purposes of this Award Agreement:

 

(a)           “Good Reason” shall include (i) failure to pay or provide, or a
material reduction in, your compensation or benefits, or (ii) a material
reduction in your responsibilities within the Company (or any Related Company).

 

(b)          “Termination for Cause” shall mean termination of your employment
for your (i) personal dishonesty, (ii) fraud, (iii) willful or repeated
misconduct, (iv) gross negligence, (v) breach of a fiduciary duty to the Company
(or any Related Company), (vi) intentional failure to perform your duties, (vii)
material violation of Company (or any Related Company) policy, (viii)
unsatisfactory performance of your job duties; provided, however, that in such
instances where the Company (or any Related Company), at its sole discretion,
deems such unsatisfactory performance curable, the Company (or any Related
Company) shall give such notice and opportunity to cure as the Company (or any
Related Company) deems reasonable, (ix) material noncompliance with financial
reporting requirements under federal securities laws, (x) conviction of or plea
of guilty or “no contest” to a felony or crime of moral turpitude under the laws
of the United States or any state thereof, and/or (xi) action or inaction that
materially diminishes or impairs the goodwill or reputation of the Company (or
any Related Company).

 

[SIGNATURE PAGE FOLLOWS]

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
signed, as of this _____ date of _______________, ___________.

 

  LUMBER LIQUIDATORS HOLDINGS, INC.       By:  



  Name:  



  Its:  

 

Agreed and Accepted:                 [Name of Grant Recipient]                
[Date]    

 

 6 



